 1

 2

 3

 4

 5

 6

 7

 8
                                            UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11
         TERESA R. CORONADO,                                       No. 1:19-cv-00606-GSA
12
                               Plaintiff,
13
                 v.                                                ORDER DIRECTING ENTRY OF
14                                                                 JUDGMENT IN FAVOR OF
         ANDREW SAUL, Commissioner of Social                       COMMISSIONER OF SOCIAL SECURITY
15       Security,                                                 AND AGAINST PLAINTIFF

16
                               Defendant.
17

18

19              I.       Introduction

20              Plaintiff Teresa R. Coronado (“Plaintiff”) seeks judicial review of the final decision of the

21   Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application for

22   supplemental security income pursuant to Title XVI of the Social Security Act. The matter is

23   currently before the Court on the parties’ briefs which were submitted without oral argument to

24   the Honorable Gary S. Austin, United States Magistrate Judge.1 See Docs. 15 and 16. Having

25   reviewed the record as a whole, the Court finds that the ALJ’s decision is supported by substantial

26   evidence and applicable law. Accordingly, Plaintiff’s appeal is denied.

27   ///

28   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 8 and 10.
                                                                  1
 1          II.     Procedural Background

 2          On May 6, 2015, Plaintiff filed an application for supplemental security income alleging

 3   disability beginning April 30, 2015. AR 15. The Commissioner denied the application initially

 4   on August 3, 2015 and following reconsideration on December 16, 2015. AR 15.

 5          On January 5, 2016, Plaintiff filed a request for a hearing. AR 15. Administrative Law

 6   Judge Joyce Frost-Wolf presided over an administrative hearing on February 2, 2018. AR 28-48.

 7   Plaintiff appeared and was represented by an attorney. AR 28. On May 22, 2018, the ALJ denied

 8   Plaintiff’s application. AR 15-23.

 9          The Appeals Council denied review on March 1, 2019. AR 1-6. On May 6, 2019,

10   Plaintiff filed a complaint in this Court. Doc. 1.

11          III.    Factual Background

12                  A. Plaintiff’s Testimony

13          Plaintiff (born January 1964) is a high school graduate. AR 33. Although she babysat

14   part time for her grandchildren for several months in 2007, Plaintiff had no substantial gainful

15   activity. AR 34.

16          Because of her knee pain Plaintiff had been using a walker since October 2016. AR 35.

17   Asked about her use of assistive devices before October 2016, Plaintiff explained, “I just found a

18   doctor that would give me the walker, and some wouldn’t cover the insurance.” AR 36. Plaintiff

19   used the walker even when she was performing an activity such as washing dishes because

20   sometimes her legs gave out and she felt that she might fall. AR 36-37. Plaintiff had never
21   actually fallen. AR 40.

22          Other than doing dishes Plaintiff’s husband, who was retired, performed all household

23   chores including vacuuming, cooking and grocery shopping. AR 37. Plaintiff did not leave her

24   home except to visit the doctor. AR 38.

25          Plaintiff experienced side effects from her medications including dizziness and fatigue.

26   AR 38. In addition, she thought her diabetes medication might cause her to sweat more in the
27   summer. AR 38. She treated her leg pain with pain medication and elevation. AR 38. Plaintiff

28   elevated her legs four or five hours daily. AR 39.
                                                       2
 1            When Plaintiff walked her knees hurt and she became short of breath. AR 39. She could

 2   not climb a flight of stairs. AR 39. Cold and rainy weather aggravated her knee pain. AR 39.

 3   Plaintiff could not kneel because she probably would not be able to get back up. AR 39-40. If

 4   she dropped an object she could not bend over and pick it up. AR 40. Plaintiff could not squat.

 5   AR 40.

 6            Plaintiff felt depressed “just about every day,” and experienced anxiety about five out of

 7   seven days. AR 41-43. Plaintiff explained her depression by saying that she did not like to be

 8   around a lot of people. AR 38, 41. Her memory was poor. AR 43. She also complained of poor

 9   appetite, testifying that it had caused her to lose about fifty pounds without trying. AR 42.

10                     B. Medical Records

11            Plaintiff was 54 inches tall. AR 232. From the time of her application, her weight ranged

12   from 248 to 258 pounds. AR 232, 238, 245.

13            Plaintiff was treated at Westside Medical Mendota (WMM) from April 2015 through

14   January 2018, for complaints including difficulty sleeping, difficulty swallowing, daytime

15   fatigue, dizziness, rapid heartbeat, shortness of breath and swelling of her lower extremities. AR

16   232-236, 144-57, 287-325.

17            On April 21, 2015, Plaintiff had an appointment for a thyroid check and prescription

18   refills. AR 236. Her treating professionals2 attributed Plaintiff’s dizziness and fatigue to iron

19   deficiency anemia. AR 233. On April 24, 2015, the examiner noted that Plaintiff had a twenty-

20   year history of anemia and hypothyroidism. AR 235. By April 30, 2015, her blood pressure had
21   improved with Lisinopril. AR 234. An April 29, 2015 note reported that Plaintiff was improving

22   and had more energy. AR 225. A treatment note dated October 2015 reported an overcorrection

23   of Plaintiff’s hypothyroid and reduced her medication accordingly. AR 247. By October 2017,

24   Plaintiff’s hypothyroidism was “subclinical.” AR 298.

25            Plaintiff received inhalers for asthma. AR 300. Her allergy tests were consistently

26   negative. AR 222, 256.
27
     2
       Because each handwritten appointment note includes only an illegible signature, the Court is unable to identify the
28   identity or professional status of the person(s) examining Plaintiff on each visit.
                                                                3
 1          In July 2015, Plaintiff reported less frequent dizziness but continued shortness of breath.

 2   AR 249. Treatment notes indicated that Plaintiff’s complaints of depression should resolve with

 3   continued vitamin D supplementation. AR 249. In September 2015, Plaintiff complained of

 4   severe low back pain (ranging from 6/10 to 10/10) and added that her medications were not

 5   improving her dizziness and fatigue. AR 248. 8. In October 2015, Plaintiff complained of ankle

 6   swelling and pain without any accident or injury. AR 258.

 7          In June and October 2015, Plaintiff was treated by cardiologist Bipin Joshi, M.D.. AR

 8   258, 269-73. Echocardiogram studies were normal except for trivial mitral valve and tricuspid

 9   valve regurgitation. AR 258. Dr. Joshi diagnosed dyspnea (unspecified), essential hypertension

10   and obesity. AR 271. He advised Plaintiff to take her medications; consume a diet low in

11   sodium, cholesterol and fat; exercise thirty to forty minutes daily six days a week; and lose

12   weight. AR 272.

13          From December 2015 through September 2016, Plaintiff missed nine appointments at

14   WMM. AR 310, 312-13. When she came to have forms completed in September 2016, Plaintiff

15   complained of anxiety and continued tiredness. AR 307-09. In October 2016, Nurse Ruth A.

16   Thomas, F.N.P., ordered a walker for Plaintiff. AR 325. Plaintiff missed six appointments in

17   December 2016. AR 304-05.

18          In December 2017 and January 2018, WMM also treated Plaintiff for right knee pain

19   following a fall. AR 288-89, 291-97. Nurse Thomas directed Plaintiff to apply hot and cold

20   compresses for pain relief and referred Plaintiff for magnetic resonance imaging. AR 294 In
21   December 2017, Jeffrey Child, M.D., evaluated x-rays of Plaintiff’s right knee and diagnosed

22   mild bicompartmental osteoarthritis. AR 274. Following magnetic resonance imaging in January

23   2018, however, Dr. Child reported:

24                  Severe grade 4 articular cartilage degenerative change in medial
                    compartment as evidenced by total loss of articular cartilage in both
25                  femoral and tibial aspect with juxta articular marrow signal change
                    and resultant secondary medial extrusion of the medial meniscus but
26                  no meniscal tear.
27                  AR 283.
28   ///
                                                       4
 1          IV.     Standard of Review

 2          Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

 3   Commissioner denying a claimant disability benefits. “This court may set aside the

 4   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on

 5   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

 6   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence

 7   within the record that could lead a reasonable mind to accept a conclusion regarding disability

 8   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

 9   than a preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

10   omitted). When performing this analysis, the court must “consider the entire record as a whole

11   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

12   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

13   omitted).

14          If the evidence reasonably could support two conclusions, the court “may not substitute its

15   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

16   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s

17   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

18   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

19   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

20          V.      The Disability Standard
21                  To qualify for benefits under the Social Security Act, a plaintiff must
                    establish that he or she is unable to engage in substantial gainful
22                  activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a continuous
23                  period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).
                    An individual shall be considered to have a disability only if . . . his
24                  physical or mental impairment or impairments are of such severity
                    that he is not only unable to do his previous work, but cannot,
25                  considering his age, education, and work experience, engage in any
                    other kind of substantial gainful work which exists in the national
26                  economy, regardless of whether such work exists in the immediate
                    area in which he lives, or whether a specific job vacancy exists for
27                  him, or whether he would be hired if he applied for work.
28                  42 U.S.C. §1382c(a)(3)(B).
                                                        5
 1          To achieve uniformity in the decision-making process, the Commissioner has established

 2   a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§

 3   416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding

 4   that the claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.

 5          Specifically, the ALJ is required to determine: (1) whether a claimant engaged in

 6   substantial gainful activity during the period of alleged disability, (2) whether the claimant had

 7   medically determinable “severe impairments,” (3) whether these impairments meet or are

 8   medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,

 9   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to

10   perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs

11   existing in significant numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).

12          VI.     Summary of the ALJ’s Decision

13          The ALJ found that Plaintiff had not engaged in substantial gainful activity since the

14   application date of May 6, 2015. AR 17. Her only severe impairment was degenerative changes

15   of the right knee. AR 17 Plaintiff’s severe impairment did not meet or medically equal one of

16   the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d),

17   416.925 and 416.926). AR 19.

18          The ALJ concluded that Plaintiff had the residual functional capacity to perform the full

19   range of light work as defined in 20 C.F.R. § 416.967(b). AR 19. Plaintiff had no past relevant

20   work. AR 22. Considering Plaintiff’s age, education, work experience and residual functional
21   capacity, significant numbers of jobs that Plaintiff could perform existed in the national economy.

22   AR 22. Accordingly, the ALJ found that Plaintiff was not disabled at any time from May 6,

23   2015, the application date, through May 22, 2018, the date of the decision. AR 22=23.

24          VII.    Sufficient Evidence Supported the Residual Functional Capacity
                    Determination
25
            Although Plaintiff does not allege error in determining her severe impairments at step two,
26
     Plaintiff contends that the ALJ erred at step four by failing to consider the effect of Plaintiff’s
27
     obesity in combination with her sole severe impairment of degenerative changes of the right knee.
28
                                                         6
 1   The Commissioner responds that the ALJ appropriately considered the evidence as a whole,

 2   including any contributory effect of Plaintiff’s obesity.

 3                     A.       Medical Opinions

 4                          1. Agency Physicians

 5          On initial review, agency physician A. Khong, M.D., wrote:

 6                  It appears the claimant re-established care with her TS on 4/21/15,
                    just a couple of weeks before filing for disability. She needed a refill
 7                  of her thyroid medications so it is likely that she had not been
                    compliant with her medications for some time. Labs showed an
 8                  elevated TSH of 39 and very low T3 and T4 levels consistent with
                    inadequate treatment for hypothyroidism. The hematocrit was 28 %
 9                  with low RBC indices. Iron studies were also low indicative of iron
                    deficiency anemia. In this age range without any significant GI
10                  complaints, dysfunctional uterine bleeding needs to be ruled out as a
                    cause. The claimant is in the menopausal range. Iron supplements
11                  have been started and the claimant has been referred for a GI workup.
                    Although she has been referred to cardiology for c/o of dizziness and
12                  SOB, these symptoms, along with fatigue can all be explained by the
                    combination of her hypothyroid state and the severe anemia.
13
                    AR 52.
14
            Dr. Khong opined that with proper treatment of anemia and hypothyroidism, Plaintiff’s
15
     physical complaints of dizziness and fatigue should resolve in less than one year. AR 52.
16
     Noting no new allegations on reconsideration, agency physician Keith M. Quint, M.D., agreed
17
     with Dr. Khong that with treatment Plaintiff’s hypothyroid, anemia and insomnia would resolve
18
     in less than a year. AR 259-60. After noting Plaintiff’s obesity, Dr. Quint opined that Plaintiff’s
19
     physical impairments would have minimal impact on function. AR 260.
20
                            1   Consultative Examination: Internal Medicine
21
            Internist Tomas Rios, M.D., conducted a consultative examination on June 30, 2015. AR
22
     237-41. Provided with no medical records, Dr. Rios relied on Plaintiff’s report that she had been
23
     diagnosed with hypothyroidism in 2009 and with asthma recently. AR 237. Plaintiff reported
24
     that she performed her activities of daily living independently and helped with some household
25
     chores. AR 237.
26
     ///
27
     ///
28
                                                        7
 1          Plaintiff’s physical examination was normal in all regards. AR 238-40. Dr. Rios opined

 2   that Plaintiff had no functional limitations other than avoidance of chemicals, dust, fumes and

 3   gases due to her history of asthma. AR 240-41. The doctor wrote:

 4                   The claimant has reactive airway disease but no clinical evidence of
                     chronic hypoxic state. She also has a history of hypothyroidism but
 5                   she is clinically euthyroid. She reports history of anemia but no
                     significant symptoms noted on today’s examination, No orthostatic
 6                   symptoms provoked.
 7                   AR 240.
 8                         2   Nurse Frutes

 9          In April 2015, after seeing Plaintiff three times, Lisa Frutes, F.N.P.-P.C., prepared a two-

10   page residual functional capacity questionnaire. AR 219-20. Plaintiff’s symptoms of dizziness,

11   shortness of breath and fatigue, were often severe enough to interfere with the attention and

12   concentration necessary to perform simple work-related tasks. AR 219. Her diagnoses were

13   hypertension, shortness of breath and insomnia. AR 219. Plaintiff took prescription lisinopril,

14   which caused drowsiness. AR 219. Plaintiff reported anemia but no lightheadedness or fainting.

15   AR 237.

16          Plaintiff could walk one-half block without rest or significant pain; sit for thirty minutes at

17   a time and stand or walk for ten minutes at a time. AR 219. In an eight-hour workday Plaintiff

18   could sit three hours and stand or walk for two hours. AR 219. She needed to change positions at

19   will. AR 219. Plaintiff would need an unscheduled break of fifteen to twenty minutes every half

20   hour. AR 219.
21          Plaintiff could lift and carry ten pounds occasionally and less than ten pounds frequently.

22   AR 220. She could reach, perform fine manipulation and grasp, turn or twist objects only twenty

23   percent of the time in an eight-hour workday. AR 220. Plaintiff was likely to be absent from

24   work more than four times monthly. AR 220.

25                         3   Nurse Thomas

26          Nurse Thomas completed a medical source statement in September 2016. AR 261-67.
27   Plaintiff’s diagnoses were hypothyroidism, sciatica and obstructive sleep apnea, with symptoms

28   of fatigue, dizziness, pain, “anemia issues,” and shortness of breath.. AR 261. Plaintiff
                                                        8
 1   experienced side effects from her prescriptions for Tylenol #3, Soma, Xanax and Lexapro, all of

 2   which were sedating. AR 261. Plaintiff’s symptoms were affected by her depression and

 3   anxiety. AR 261.

 4          Plaintiff was able to sit for twenty minutes at a time and stand for five to ten minutes at a

 5   time. AR 262. In an eight-hour workday Plaintiff could sit about two hours and stand or walk for

 6   less than two hours. AR 262. She needed to walk for five minutes every twenty minutes and to

 7   be able to change positions at will. AR 262. Plaintiff needed to use a walker due to imbalance,

 8   pain, weakness, insecurity and dizziness. AR 265.

 9          Plaintiff could rarely lift twenty, ten or less than ten pounds and never lift fifty pounds.

10   AR 265. She could never crouch, squat or climb stairs or ladders. AR 265. She could rarely

11   stoop or bend and occasionally twist. AR 265. Plaintiff had significant limitations of her upper

12   extremities and was limited bilaterally to using her hands to grasp, turn and twist objects, and to

13   use her arms to reach overhead, five percent of the workday. AR 265. She could reach forward

14   bilaterally ten percent of the workday. AR 265.

15          Plaintiff was likely to require unscheduled breaks eight to ten times daily for five to ten

16   minutes due to pain/paresthesia, numbness and the adverse effects of medication. AR 262. She

17   needed to keep her legs elevated 80 per cent of the time. AR 262. Plaintiff was likely to miss

18   more than four workdays monthly. AR 263, 266.

19          Evaluating Plaintiff’s mental impairments, Nurse Thomas opined that Plaintiff had no

20   impairment of her ability to understand, remember or carry out very short and simple instructions;
21   ask simple questions or request assistance; and, accept instruction and respond appropriately to

22   criticism from supervisors. AR 264. About five percent of the workday Plaintiff would be

23   unable to remember work-like procedures; sustain an ordinary routine without special

24   supervision; work in coordination with or proximity to others without being unduly distracted; be

25   aware of normal hazards and take appropriate precautions; interact appropriately with the general

26   public; maintain socially appropriate behavior; adhere to basic standards of neatness and
27   cleanliness; travel in an unfamiliar place; and, use public transportation. AR 264, 266. About ten

28   percent of the workday, Plaintiff would be unable to maintain attention for a two-hour segment;
                                                      9
 1   perform at a consistent pace without an unreasonable number and length of rest periods; and, get

 2   along with co-workers or peers without unduly distracting them or exhibiting behavioral

 3   extremes. AR 264. About fifteen percent of the workday Plaintiff would be unable to maintain

 4   regular attendance, and be punctual within customary, usually strict tolerances; complete a

 5   normal workday or workweek without interruptions from psychologically based symptoms;

 6   respond appropriately to changes in a routine work setting; and, deal with normal work stress.

 7   AR 264. Plaintiff was likely to be off task five to ten percent of the workday. AR 265. She was

 8   only capable of low stress work and would have good days and bad days. AR 265.

 9                  B.      Determining Residual Functional Capacity

10          “Residual functional capacity is an assessment of an individual’s ability to do sustained

11   work-related physical and mental activities in a work setting on a regular and continuing basis.”

12   SSR 96-8p. The residual functional capacity assessment considers only functional limitations and

13   restrictions which result from an individual’s medically determinable impairment or combination

14   of impairments. SSR 96-8p.

15          A determination of residual functional capacity is not a medical opinion, but a legal

16   decision that is expressly reserved for the Commissioner. See 20 C.F.R. §§ 404.1527(d)(2)

17   (residual functional capacity is not a medical opinion), 404.1546(c) (identifying the ALJ as

18   responsible for determining residual functional capacity). “[I]t is the responsibility of the ALJ, not

19   the claimant’s physician, to determine residual functional capacity.” Vertigan v. Halter, 260 F.3d

20   1044, 1049 (9th Cir. 2001). In doing so the ALJ must determine credibility, resolve conflicts in
21   medical testimony and resolve evidentiary ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039-

22   40 (9th Cir. 1995).

23          “In determining a claimant's [residual functional capacity], an ALJ must consider all

24   relevant evidence in the record such as medical records, lay evidence and the effects of

25   symptoms, including pain, that are reasonably attributed to a medically determinable

26   impairment.” Robbins, 466 F.3d at 883. See also 20 C.F.R. § 404.1545(a)(3) (residual functional
27   capacity determined based on all relevant medical and other evidence). “The ALJ can meet this

28   burden by setting out a detailed and thorough summary of the facts and conflicting evidence,
                                                     10
 1   stating his interpretation thereof, and making findings.” Magallanes v, Bowen, 881 F.2d 747, 751

 2   (9th Cir. 1989) (quoting Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)).

 3           The opinions of treating physicians, examining physicians, and non-examining physicians

 4   are entitled to varying weight in residual functional capacity determinations. Lester v. Chater, 81

 5   F.3d 821, 830 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

 6   professional, who has a greater opportunity to know and observe the patient as an individual. Id.;

 7   Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996). The opinion of an examining physician is,

 8   in turn, entitled to greater weight than the opinion of a non-examining physician. Pitzer v.

 9   Sullivan, 908 F.2d 502, 506 (9th Cir. 1990). An ALJ may reject an uncontradicted opinion of a

10   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

11   F.3d at 831. In contrast, a contradicted opinion of a treating professional may be rejected for

12   “specific and legitimate” reasons. Id. at 830. However, the opinions of a treating or examining

13   physician are “not necessarily conclusive as to either the physical condition or the ultimate issue

14   of disability.” Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).

15           Nurse practitioners are not evaluated as if they were physicians. A nurse practitioner is

16   not considered an acceptable medical source under 20 C.F.R. § 416.913.3 Instead, nurse

17   practitioners are considered to be other sources. 20 C.F.R. § 416.913(d)(1) (listing medical

18   sources that are considered other sources, including nurse practitioners, physicians’ assistants,

19   naturopaths, chiropractors, audiologists, and therapists). Unlike the opinions of physicians, the

20   opinions of nurse practitioners are not entitled to special weight. An ALJ may reject the opinions
21   of other sources by giving “reasons germane to each witness for doing so.” Molina v. Astrue, 674

22   F.3d 1104, 1111 (9th Cir. 2012); Turner v. Comm’r of Soc. Sec. Admin., 613 F.3d 1217, 1224 (9th

23   Cir. 2010). Factors used to evaluate a nurse practitioner’s opinion include: (1) examining

24   relationship; (2) length of treatment relationship and frequency of examination; (3) supportability

25   ///

26   3
      The Social Security Administration has recently adopted new rules applicable to claims filed after March 27, 2017,
     which expand the category of acceptable medical providers to include, among others, nurse practitioners. 20 C.F.R.
27   §§ 404.1502(a)(6), (7), (8); 416.902(a)(6), (7), (8) (2017); Revisions to Rules Regarding the Evaluation of Medical
     Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). The revisions do not apply to Plaintiff’s claim, which was filed May 6,
28   2015.
                                                              11
 1   of opinion; (4) consistency with the record; (5) specialization; and (6) other factors supporting or

 2   contradicting the opinion. 20 C.F.R. § 416.927 (c) and (f)(1).

 3                  C.      The ALJ Properly Analyzed Evidence in the Record as a Whole

 4           “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical

 5   testimony.” Magallanes, 881 F.2d at 750. An ALJ may choose to give more weight to opinions

 6   that are more consistent with the evidence in the record. 20 C.F.R. §§ 404.1527(c)(4) (“the more

 7   consistent an opinion is with the record as a whole, the more weight we will give to that

 8   opinion”).

 9          In the course of her assessment of the medical opinions, here the ALJ found that

10   Plaintiff’s “statements concerning the intensity, persistence and limiting effects of these

11   symptoms are not entirely consistent with the medical evidence and other evidence in the record.”

12   AR 35. The ALJ explained:

13                  The claimant reported experiencing some right knee pain, but there
                    is not much evidence of treatment for the condition, In fact, in
14                  October 2015, an examination of the musculoskeletal system,
                    showed no evidence of bony tenderness, joint effusion, enlargement,
15                  or abnormal motion. There was also no muscle atrophy, muscle
                    weakness, asymmetry or reduced range of motion and she exhibited
16                  full motor strength in all muscle groups with a normal gait. An x-ray
                    of right knee taken in December 2017 did show some mild tri-
17                  compartmental osteoarthritis and a subsequent magnetic resonance
                    image (MRI) revealed articular cartilage degenerative changes in the
18                  medial compartment, but there was no meniscal tear. As for
                    treatment, she reported taking Naproxen for pain and inflammation
19                  but there is no evidence of any invasive treatment and she failed to
                    show up for numerous appointments.
20
                    AR 20 (citations to administrative record omitted).
21
            The ALJ again addressed Plaintiff’s credibility at the close of her residual functional
22
     capacity analysis:
23
                    The claimant’s statements and complaints are not fully consistent
24                  with the medical and other evidence. For example, she stated she
                    was prescribed a walker to ambulate but no evidence supports this.
25                  In fact, Dr. Rios found she had a normal gait and station with a
                    negative Romberg test. The claimant further alleges suffering from
26                  significant limitations that prevent her from working, but that is
                    inconsistent with an examination of musculoskeletal system, which
27                  showed no evidence of bony tenderness, joint effusion, enlargement,
                    or abnormal motion. In addition, there was also no muscle atrophy,
28                  muscle weakness, asymmetry or reduced range of motion and she
                                                      12
 1                  exhibited full motor strength in all muscle groups with a normal gait.
                    An alleged inability to work is also inconsistent with the claimant’s
 2                  report that she is capable of helping with some household chores and
                    she is independent with activities of daily living. Finally, her
 3                  documented failure to show up for numerous medical appointments
                    indicates her conditions are not as severe as alleged.
 4
                    AR 21-22 (citations to administrative record omitted).
 5
            The ALJ acknowledged the opinions of the agency physicians, Drs. Khong and Quint,
 6
     who concluded that just after Plaintiff’s application for benefits in 2015, Plaintiff had no severe
 7
     impairment including her obesity. AR 20. The ALJ noted that consultative examiner, Dr. Rios,
 8
     also opined that Plaintiff had no exertional, postural or manipulative limitations, but she declined
 9
     to adopt the environmental limitations to which Dr. Rios opined since the restrictions were not
10
     supported by the record as a whole, or Dr. Rios’ own examination of Plaintiff. AR 20. In light of
11
     later evidence of the degenerative changes in Plaintiff’s right knee joint, however, the ALJ
12
     limited Plaintiff to light work as more consistent with the evidence as a whole. AR 20. The ALJ
13
     stated that the limitation to light work “more than adequately accounts for the degenerative
14
     changes, especially in light of the lack of consistent treatment, the missed appointments and an
15
     examination of the musculoskeletal system showing no evidence of bony tenderness, joint
16
     effusion, enlargement, or abnormal motion. AR 20 (citations to administrative record omitted).
17
            The ALJ gave little weight to the opinions of Nurses Flores and Thomas, finding both
18
     opinions over-restrictive; inconsistent with medical evidence, particularly the mild findings
19
     related to Plaintiff’s knee impairment; and also inconsistent with evidence of Plaintiff’s ability to
20
     help with household chores and independently perform her activities of daily living. AR 21.
21
             “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical
22
     testimony.” Magallanes, 881 F.2d at 750. S/he properly determines the weight to be given each
23
     medical opinion by considering the evidence in the record, as the ALJ did here. 20 C.F.R. §
24
     404.1527(c)(4) (“the more consistent an opinion is with the record as a whole, the more weight
25
     we will give to that opinion”). The record must include objective evidence to support the medical
26
     opinion of the claimant’s residual functional capacity. Meanel v. Apfel, 172 F.3d 1111, 1113-14
27
     (9th Cir. 1999). Inconsistencies with the overall record or with a physician’s own notes are a valid
28
                                                       13
 1   basis to reject a medical opinion. Molina, 674 F.3d at 1111-1112 (recognizing that a conflict with

 2   treatment notes is a germane reason to reject a treating physician's assistant's opinion); Connett v.

 3   Barnhart, 340 F.3d 871, 875 (9th Cir. 2003) (rejecting physician’s opinion when treatment notes

 4   provide no basis for the opined functional restrictions); Tommasetti, 533 F.3d at 1041

 5   (incongruity between questionnaire responses and the Plaintiff’s medical records is a specific and

 6   legitimate reason for rejecting an opinion); Valentine v. Comm'r of Soc. Sec. Admin., 574 F.3d

 7   685, 692-693 (9th Cir. 2009) (holding that a conflict with treatment notes is a specific and

 8   legitimate reason to reject a treating physician's opinion).

 9           Notably, no medical expert opined that Plaintiff’s obesity was a severe impairment.

10   Although Plaintiff now contends that her obesity was capable of exacerbating her right knee pain,

11   no evidence in the record supports her contention. Where the record does not include evidence of

12   a functional limitation due to obesity, or an indication that the claimant’s obesity exacerbated

13   another impairment, the ALJ is not required to consider a claimant’s obesity in combination with

14   other impairments. Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005). See also Rocha v.

15   Colvin, 633 Fed.Appx. 894, 897 (9th Cir. 2015) (“The ALJ properly considered Rocha’s obesity

16   in making his determinations. The ALJ noted there was little evidence in the record to suggest

17   Rocha was limited by her obesity”); Garcia v. Comm’r of Soc. Sec. Admin., 498 Fed.Appx. 710,

18   712 (9th Cir. 2012) (the ALJ appropriately found that the claimant’s obesity did not impact the

19   residual functional capacity where the Plaintiff “did not provide any evidence of functional

20   limitations due to obesity”); Hoffman v. Astrue, 266 Fed.Appx. 623, 625 (9th Cir. 2008) (“The
21   ALJ’s failure to consider Hoffman’s obesity in relation to his RFC was proper because Hoffman

22   failed to show how his obesity in combination with another impairment increased the severity of

23   his limitations”).

24           The Court is not required to accept Plaintiff’s characterization of her treatment records or

25   her assessment of the medical opinions. The ALJ fully supported her determination based on

26   multiple medical opinions and the evidence of record. Even if this Court were to accept that the
     record could support Plaintiff’s opinion, the record amply supports the ALJ’s interpretation as
27
     ///
28
                                                        14
 1   well. When the evidence could arguably support two interpretations, the Court may not substitute

 2   its judgment for that of the Commissioner. Jamerson, 112 F.3d at 1066.

 3          VIII. Conclusion and Order

 4          Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not

 5   disabled is supported by substantial evidence in the record as a whole and is based on proper legal

 6   standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of

 7   the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of

 8   Defendant Andrew Saul, Commissioner of Social Security, and against Plaintiff Teresa R.

 9   Coronado.

10
     IT IS SO ORDERED.
11

12      Dated:     April 8, 2020                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      15
